The Attorney              General of Texas
                                         December     5,   1978
JOHN L. HILL
Attorney General


                   Honorable Joe Resweber                         Opinion No. H- 1270
                   Harris County Attorney
                   1001Preston                                    Re: Annual audit and reports of
                   Houston, Texas 77002                           Harris County Hospital District
                                                                  Pension Plan under article 6228L
                                                                  V.T.C.S.

                   Dear Mr. Resweber:

                        You have requested an opinion regarding the interpretation     of article
                   62284 V.T.C.S., enacted and effective in 1977. The questions you present are:

                                1. Should the costs of the actuarial valuation, annual
                              audits, and annual reports of the Harris County
                              Hospital District Pension Plan, provided for by Article
                              6228& V.T.C.S., be paid by the Harris County Hospital
                              District or the Harris County Hospital District Pension
                              Trust?

                                 2.   May the first annual audit and report under
                              Article 62261 be for calendar year 1978 or must it be
                              for a period prior to that?

                                 3. If the first annual audit and report under Article
                              62281 must   be for a period prior to calendar year 1978,
                              for what period should the audit and report be?

                                4. What are the minimum requirements which the
                              governing body of the Harris County Hospital District
                              Pension Trust must meet to comply with the require-
                              ment that they “publish” an annual report?

                   The relevant portions of article 6228iare:

                                Sec. 1. [defines a public retirement      system]
                                Sec. 2. The governing body of a         public retirement
                              system shall employ an actuary,            . . . to make a
                              valuation of the assets and liabilities   of the system.. . .




                                               P.   5024
Honorable Joe Resweber      -   Page 2    (H-1270)



           The first valuation shall be done within a one-year period
           beginning January 1, 1978, and subsequent valuations shall be
           done not leas frequently than once every three years. . . .
              Sec. 3. The governing body of a public retirement system
           shall have the accounts of the system audited at least
            annually by a certified public accountant.
              Sec. 4. The governing body of a public retirement system
           shall publish an annual report showing the financial condition
            of the system as of the last day of the la-month period
           covered in the report. . . .

Article 6228A requires the governing body of the retirement system to employ an
actuary, to have the system audited, and to publish an annual report. The Harris
County Hospital District Pension Plan is a retirement system established by the
Board of Managers of the Hospital District pursuant to article 4494n, section 5a,
 V.T.C.S. The plan provides in section 9.6 that “[aIll expenses incident to the
administration,  termination or protection of the Plan and Trust, including, but not
limited to, actuarial, . . . [and] accounting . . . fees, shall be paid by the District
or, if not paid by the District, shall be paid by the Trustee from the Trust
Fund. . . .I’ The plan is consistent with the obligation imposed on the district by
article 6228& and, therefore, we believe that the district should pay the costs
mentioned in your first question.

      You next ask about the annual audit required by section 3 of article 62281.
We construe this section to require that as of August 29, 1977, the effective date of
the act, an audit must be made at least every twelve months. An audit must be
conducted within twelve months of the effective date and cover those months of
1977 during which the Act was effective.

       The district’s Board of Managers must publish an annual report showing the
financial condition of the retirement system for a twelve month period. V.T.C.S.
art. 6228& S 4. We believe that the minimum requirement of this provision is that
the report be printed and made available to the public. See Texas Open Records
Act, V.T.C.S. art. 6252-17a.

                                   SUMMARY

            The Hospital District should bear the cost of valuations,
            audits, and reports. An annual report is required at least
            every twelve months and must be printed and made available
            to the public.




                                              Attorney General of Texas




                                         P.   5025
Honorable Joe Resweber   -   Page 3   (H-1270)



APPROVED:




C. ROBERT HEATH, Chairman
Opinion Committee




                                 P. 5026